Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.

Compact Prosecution
Applicant’s parent case has been allowed.  The Examiner has been working with Applicant closely to move the prosecution forward. 

Claim 21 has been amended to recite “determine upcoming changes in elevation in the real environment according to the inputs” and “wherein the virtual content includes visual cues indicating the upcoming changes in elevation.”  Claim 33 recites general audio cues.  They are not sufficient.  Applicant’s paragraph 87 of the specification disclose more specifics about audio and/or haptic cues.  Such details may help Applicant overcome the existing rejections on the record.  The Examiner has not made a determination on allowability.  Further search and consideration will be needed.  

Response to Amendment 
This is in response to applicant’s amendment/response filed on 4/22/2021, which has been entered and made of record.  Claims 21, 28, 32, 33, and 37 have been amended.  Claims 1-20 have been cancelled.  No claim has been added.  Claims 21-40 are pending in the application. 

The obviousness type of double patenting rejections are withdrawn in view of Applicant’s amendments to the claims.

Applicant’s arguments and amendments filed on 4/22/2021 have been entered and considered.  Applicant’s arguments are moot in view of the Examiner’s new reference and new ground of rejection. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 28-30, 34-37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Alaniz et al. (US 2015/0100179 A1) in view of Beaurepaire (US 20170103571 A1) and Shpigelman (US 20160048027 A1).
Regarding Claim 21, Alaniz teaches or suggests A system, comprising: one or more processors; and a memory storing instructions that, when executed on or across the one or more processors (Alaniz recites “A computer-implemented method and system for in-vehicle dynamic virtual reality includes determining a spatial environment around a vehicle and one or more maneuver paths for the vehicle in the spatial environment. The method includes updating a virtual view based on the spatial environment and the maneuver paths. Updating the virtual view includes augmenting one or more components of a virtual world model to indicate the spatial environment and the maneuver paths.”  Alaniz Abstract.  
    PNG
    media_image1.png
    395
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    499
    458
    media_image2.png
    Greyscale
), cause the one or more processors to: 
obtain inputs for a vehicle following a route in a real environment at a location (
Alaniz discloses a moving vehicle following a route, stating “A computer-implemented method and system for in-vehicle dynamic virtual reality includes determining a spatial environment around a vehicle and one or more maneuver paths for the vehicle in the spatial environment. The method includes updating a virtual view based on the spatial environment and the maneuver paths.” Alaniz Abstract. 
    PNG
    media_image3.png
    370
    528
    media_image3.png
    Greyscale
; 
    PNG
    media_image4.png
    293
    465
    media_image4.png
    Greyscale
 The vehicle data, user data, and other data as shown in Figs. 3, 6 may correspond to the “inputs” as recited. ); 
select a route in another location based on the route in the real environment (abstract; fig. 6); 

generate virtual content for providing a virtual view of the virtual environment, the virtual content comprising a simulation of the selected route in the other location (


    PNG
    media_image5.png
    379
    464
    media_image5.png
    Greyscale
.  Alaniz discloses the context of Fig. 12A – a virtual view based on vehicle data and user data –stating “FIG. 12A illustrates an exemplary virtual view 1200 as displayed on an output device 124. In this embodiment, the virtual view 1200 illustrates a space virtual reality game, the objects and operations of which are defined by a virtual world model, for example, the virtual world model 400 of FIG. 4 and the schematic class diagram 500 of a virtual reality world of FIG. 5. As discussed above in detail, the virtual view 1200 is generated based on the vehicle data 318, the user data 320 and the virtual world model 310, the virtual world model 310 including one or more components that define the virtual view 1100. In this illustrative example, the space virtual reality game includes a ship 1202 to shoot and destroy asteroids and saucers, while not colliding with the asteroid   Alaniz discloses placing a virtual block to indicate an unavailable maneuver path, stating “Referring again to the illustrative example of block 1006 of FIG. 10, in FIG. 12A, an asteroid 1206 is placed in the path of the ship 1202 therefore providing an indication that a maneuver path of a left turn is unavailable. Other components or graphic illustrations can be used to restrict or dissuade an action in the virtual view corresponding to an unavailable maneuver path. The virtual view, as augmented, is rendered to an output device. For example, to an output device 124 by the rendering module 308.”  Alaniz ¶ 113.  Alaniz recites “As an illustrative example, and referring to FIG. 12B, the maneuver paths for the vehicle 1212 include maneuver paths 1226, 1228 and 1230. The dynamic virtual reality module 306 can determine if a maneuver path is available or unavailable based on vehicle data 318 and other data 322. In other embodiments, the virtual reality data module 302 can determine if a maneuver path is available or unavailable when determining the spatial environment and the maneuver paths at block 1002. In FIG. 12B, maneuver path 1226 (e.g., "Turn Left") is unavailable because of the oncoming car 1216. Accordingly, the dynamic virtual reality module 306 can augment one or more components of the virtual world model 310 to indicate the maneuver path 1226 as unavailable in the virtual view 1200 of FIG. 12A.”  Alaniz ¶ 111.  

    PNG
    media_image6.png
    298
    443
    media_image6.png
    Greyscale
Alaniz discloses the context of Figs. 7A-B – a virtual view based on vehicle data and user data –stating, reciting “Accordingly based on the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318, the appearance and the terrain of the landscape object 706 in the virtual view 702 includes mountains and the sun 708. This is accomplished by augmenting the world structure class node 404 with the location and the orientation of the vehicle 200 and a time component determine from the vehicle data 318.”  Alaniz ¶ 99.  Alaniz discloses updating virtual objects based on the location and orientation of a vehicle, stating “As another example, the fish object 710 can be generated as a type of fish indigenous to the location and the orientation of the vehicle 200 and the location and the orientation of the vehicle occupant 202. Further, the position of the fish object 710 can also be generated based on the location, the orientation of the vehicle 200, the location, and the orientation of the vehicle occupant 202. For example, the view class node 402 defining the position and the orientation of the fish object 710 can be augmented to present a point of view to the vehicle occupant 202 based on the location In another embodiment, the yaw rate of the vehicle 200 and motion of the vehicle occupant 202 can be used to augment the view class node 402 of the boat object to generate a virtual view with the boat turning or moving based on the yaw rate of the vehicle 200 and the motion of the user 202. As is apparent, many variations of the virtual view can be generated based on the vehicle data 318, the user data 320 and the other data 322. In addition, in a situation where the virtual view is not in a game play mode (i.e., the virtual view presents game settings, user settings, start-up instructions), the virtual view is still generated and updated according to the vehicle dynamics data. Accordingly, by updating the virtual view according to the vehicle dynamics data in real-time, the virtual view presented to the user is dynamic and considers the vehicle motion and the user motion, thereby simulating the vehicle motion and the user motion in the virtual view in real-time. Not only does this provide a truly immersive virtual reality environment for the user, but also virtual reality motion sickness can be minimized, because the virtual view considers the vehicle dynamics and the user motion.”  Alaniz ¶ 102.
A route shown/traveled in the virtual view based on a vehicle’s maneuver path may correspond to a selected virtual route.  Alaniz recites "the method includes updating a virtual view based on the spatial environment and the maneuver paths. Updating the virtual view includes augmenting one or more components of a virtual world model to indicate the spatial environment and the maneuver paths.”  Alaniz Abstract.  Alaniz recites “The maneuver paths for the vehicle define real world vehicle paths (e.g., a motion path, a way, or course taken) in ), 
wherein motions and accelerations of the virtual content are synchronized with motions and accelerations indicated in the inputs
Alaniz recites “The vehicle motion data 412 (e.g., vehicle dynamics data) can be used to augment a feature of the ball. For example, using the view class node 402 and the transform class node, the position, rotation and/or the scale of the ball can be set based on the vehicle motion data 412. Accordingly, the VR object 510, (i.e., the ball) is synchronized with the vehicle motion data 412.”  Alaniz ¶ 78.   This is an example;
Alaniz explains that vehicle motion data include velocity and acceleration data, reciting “[r]eferring again to FIG. 3, the dynamic VR module 306 modifies and/or augments one or more components of the virtual world model 400 based on at least one of the vehicle data and the user data. As shown in FIG. 4, the arrows illustrate the flow from the different types of data to the VR model components. Accordingly, the arrows illustrate exemplary flow of data that can be used to augment specific VR model components. For example, vehicle motion data 412 (e.g., vehicle dynamics data, vehicle velocity, direction, acceleration, jerk, vehicle occupant motion data) can be used to augment components of the view class node 402.”  Alaniz ¶ 77.  ).
During the prosecution of the parent case, Applicant suggested Alaniz does not teach “select a route in another location based on the route in the real environment.”  The Examiner disagrees, because Alaniz recites “The method includes updating a virtual view based 
However, for the purposes of compact prosecution, the Examiner also provides Beaurepaire that contains clearer and more specific teaching. 
Further, Alaniz does not explicitly disclose 
determine upcoming changes in elevation in the real environment according to the inputs
and wherein the virtual content includes visual cues indicating the upcoming changes in elevation. 
Beaurepaire discloses select a route in another location based on the route in the real environment (
Beaurepaire teaches an invention that is similar to Alaniz’s, stating “A vehicle state sensor data record associated with a current state of a vehicle is received. A predictive vehicle navigation data record based on map data is also received. The map data is associated with a current location of the vehicle. A first element of a virtual reality environment is adapted based on the received vehicle state sensor data record, and second element of the virtual reality environment is generated based on the received predictive vehicle navigation data record.”  Beaurepaire Abstract. 
Beaurepaire recites “The presented virtual reality environment may include areas or cities remote from the vehicle's current location. For example, a selection of cities may be provided, with rough correspondence between the current path of the vehicle and the perspective view of the cityscape. For example, as the vehicle turns in physical space, the virtual reality environment   Beaurepaire ¶ 57.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Alaniz with Beaurepaire.  The suggestion/motivation would have been in order to provide a passenger of a vehicle with entertainment.  The passenger may be bored with looking at the same environment on a regular route. 
	Beaurepaire discloses 
determine upcoming driving maneuvers 
Determining an upcoming event means predicting or speculating an event may occur. 
Beaurepaire teaches predicting upcoming driving maneuvers, stating “A vehicle state sensor data record associated with a current state of a vehicle is received. A predictive vehicle navigation data record based on map data is also received. The map data is associated with a current location of the vehicle. A first element of a virtual reality environment is adapted based on the received vehicle state sensor data record, and second element of the virtual reality environment is generated based on the received predictive vehicle navigation data record.”  Beaurepaire Abstract.  Beaurepaire also recites “Virtual Reality Environment Responsive To Predictive Route Navigation.”);
and wherein the virtual content includes visual cues indicating the upcoming driving maneuvers 

    PNG
    media_image7.png
    478
    642
    media_image7.png
    Greyscale

	By placing the predicted route at the center of the display is a visual cue indicating the upcoming driving maneuvers. 
	Further, Beaurepaire discloses the use of additional visual cues, stating “Using input from the end user, client devices 122, 129 and/or 133, the client devices and/or electronic horizon generator 131 may examine potential routes between an origin location and a destination location to determine an optimum route. Client devices 122, 129 and/or 133, the client devices and/or electronic horizon generator 131 may then provide the end user with information about the optimum route in the form of guidance that identifies the maneuvers required to be taken by the end user to travel from the origin to the destination location. Some client devices 122, 129 and/or 133, may additionally display detailed maps on displays outlining the ). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Alaniz with Beaurepaire.  The suggestion/motivation would have been in order to provide more intelligence to the software by predicting a user’s needs, and to provide visual guidance to the predicted routes.  A user is better informed and/or less likely to make mistakes.
However, Alaniz in view of Beaurepaire does not explicitly disclose that the upcoming driving maneuvers are related to changes in elevation. 
Shpigelman discloses 
determine upcoming changes in elevation in the real environment according to the inputs (
“For example, to counter balance the effect of motion sickness, the VR simulation environment would adjust to provide a steady horizon line, or to provide desired visual context to sudden banking or elevation change in a plane. Other ways of counteracting or counter balancing motion sickness may also be employed given this disclosure. For example, and referring to FIG. 4, an envelope of acceptable apparent horizon lines may be defined, e.g., +/−45° from the horizontal, +/−30° from the horizontal, +/−10° from the horizontal, +/−5° from the horizontal, and variations, and the apparent horizon may be maintained visually within the VR headset within the acceptable envelope.”  Shpigelman ¶ 45.

    PNG
    media_image8.png
    199
    395
    media_image8.png
    Greyscale

Apparent horizon is changed based on anticipation of elevation change; however, the apparent horizon change is within a range.);
and wherein the virtual content includes visual cues indicating the upcoming changes in elevation (
The apparent horizon in Fig. 4 may be one type of visual cues indicating the upcoming changes in elevation.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Alaniz in view of Beaurepaire with Shpigelman.  The suggestion/motivation would have been in order to preserve visual context and to prevent motion sickness.

Regarding Claim 22, Alaniz in view of Beaurepaire and Shpigelman teaches or suggests The system of claim 21, further comprising: a virtual reality (VR) controller configured to render frames according to the virtual content (
    PNG
    media_image2.png
    499
    458
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    293
    465
    media_image4.png
    Greyscale
  Figs. 7A-B, 12A-B, 13A-B.).

 The system of claim 21, wherein the instructions are executable to obtain the inputs from a user device of a passenger (
Alaniz recites “In one example, the portable device 124 is a head mounted display (HMD), that can be placed on a user's body (e.g., head) or attached on a helmet or goggles. For example, referring to FIG. 2, a vehicle occupant 202, positioned in a seat 204 of the vehicle 200, is wearing an HMD 206 placed on the head of the vehicle occupant 202. The HMD 206 can provide information about the vehicle occupant 202, for example, tracking information, input information, and motion information, among others to the VR engine 116.”  Alaniz ¶ 53.  Alaniz ¶ 68. 
The Examiner’s position is that a driver of a vehicle is not a passenger.  In Fig. 2, a driver is wearing a HMD display.  The Examiner conducts a KSR analysis. It would have been a simple substitution of one known element for another to obtain predictable results for the person in the backseat in fig. 2 to wear HMD display instead of using a tablet to view VR images.

    PNG
    media_image1.png
    395
    490
    media_image1.png
    Greyscale
 also shows a passenger 210 who uses a device 214.).

Regarding Claim 24, Alaniz in view of Beaurepaire and Shpigelman teaches or suggests The system of claim 21, further comprising: one or more sensors coupled to the vehicle, the one or more sensors configured to provide the inputs (
Alaniz recites “ Referring again to FIG. 3, the dynamic VR module 306 modifies and/or augments one or more components of the virtual world model 400 based on at least one of the vehicle data and the user data. As shown in FIG. 4, the arrows illustrate the flow from the different types of data to the VR model components. Accordingly, the arrows illustrate exemplary flow of data that can be used to augment specific VR model components. For example, vehicle motion data 412 (e.g., vehicle dynamics data, vehicle velocity, direction, acceleration, jerk, vehicle occupant motion data) can be used to augment components of the view class node 402.”  Alaniz ¶ 77. 
Alaniz recites “The vehicle sensors 120, can include, but are not limited to, vehicle state sensors, vehicle system state sensors, proximity sensors, vision sensors, audio sensors, motion sensors, and other sensors. The vehicle sensors 120 can also include sensors of the position determination device 110, for example global positioning system (GPS) sensors, inertial measurement unit sensors (IMU), atomic clocks, among other position and motion sensors. Other specific vehicle system sensors can include, but are not limited to, vehicle speed sensors, accelerator pedal sensors, brake sensors, throttle position sensors, wheel sensors, anti-lock brake sensors, camshaft sensors, among others. Further, it is understood that the vehicle sensors and/or other integrated sensors discussed above can be used for vehicle-to-vehicle (V2V) and/or vehicle-to-infrastructure (V2X) communication technologies.”  Alaniz ¶ 42. ).

A method, comprising: performing, with one or more computing devices: 
obtaining inputs for a vehicle following a route in a real environment at a location (See Claim 21 rejection for detailed analysis); 
selecting a route in another location based on the route in the real environment (See Claim 21 rejection for detailed analysis); 
determining upcoming changes in elevation in the real environment according to the inputs (See Claim 21 rejection for detailed analysis);
generating virtual content for providing provide a virtual view of the virtual environment, the virtual content comprising a simulation of the selected route in the other location (See Claim 21 rejection for detailed analysis), 
wherein motions and accelerations of the virtual content are synchronized with motions and accelerations indicated in the inputs, and wherein the virtual content includes visual cues indicating the upcoming changes in elevation(See Claim 21 rejection for detailed analysis); and 
sending the virtual content to a display device (See Claim 21 rejection for detailed analysis).

Regarding Claim 29, Alaniz in view of Beaurepaire and Shpigelman teaches or suggests The method of claim 28, further comprising: receiving the inputs from a user device of a passenger (See Claim 23 rejection for detailed analysis).

The method of claim 28, further comprising: receiving the inputs from one or more sensors of the vehicle (
Alaniz recites “ Referring again to FIG. 3, the dynamic VR module 306 modifies and/or augments one or more components of the virtual world model 400 based on at least one of the vehicle data and the user data. As shown in FIG. 4, the arrows illustrate the flow from the different types of data to the VR model components. Accordingly, the arrows illustrate exemplary flow of data that can be used to augment specific VR model components. For example, vehicle motion data 412 (e.g., vehicle dynamics data, vehicle velocity, direction, acceleration, jerk, vehicle occupant motion data) can be used to augment components of the view class node 402.”  Alaniz ¶ 77. 
Alaniz recites “The vehicle sensors 120, can include, but are not limited to, vehicle state sensors, vehicle system state sensors, proximity sensors, vision sensors, audio sensors, motion sensors, and other sensors. The vehicle sensors 120 can also include sensors of the position determination device 110, for example global positioning system (GPS) sensors, inertial measurement unit sensors (IMU), atomic clocks, among other position and motion sensors. Other specific vehicle system sensors can include, but are not limited to, vehicle speed sensors, accelerator pedal sensors, brake sensors, throttle position sensors, wheel sensors, anti-lock brake sensors, camshaft sensors, among others. Further, it is understood that the vehicle sensors and/or other integrated sensors discussed above can be used for vehicle-to-vehicle (V2V) and/or vehicle-to-infrastructure (V2X) communication technologies.”  Alaniz ¶ 42.).

The method of claim 28. 
However, Alaniz does not explicitly disclose wherein selecting the route in the other location comprises: 
comparing turns and curves of the route in the other location to turns and curves of the route in the real environment; and 
determining that the turns and curves of the route in the other location at least partially match the turns and curves of the route in the real environment.
Beaurepaire teaches  
comparing turns and curves of the route in the other location to turns and curves of the route in the real environment (
Beaurepaire recites “The presented virtual reality environment may include areas or cities remote from the vehicle's current location. For example, a selection of cities may be provided, with rough correspondence between the current path of the vehicle and the perspective view of the cityscape. For example, as the vehicle turns in physical space, the virtual reality environment may also turn onto the next available or path that roughly corresponds with the path taken by the vehicle in physical space.”  Beaurepaire ¶ 57. 
The “rough correspondence” is determined based on comparing. ); and 
determining that the turns and curves of the route in the other location at least partially match the turns and curves of the route in the real environment (Id.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Alaniz with Beaurepaire.  The suggestion/motivation would have been in order to provide a passenger of an autonomous 

Regarding Claim 35, Alaniz in view of Beaurepaire and Shpigelman teaches or suggests The method of claim 34. 
further comprising: 
determining that the selected route does not exactly match the route in the real environment (Beaurepaire recites “The presented virtual reality environment may include areas or cities remote from the vehicle's current location. For example, a selection of cities may be provided, with rough correspondence between the current path of the vehicle and the perspective view of the cityscape. For example, as the vehicle turns in physical space, the virtual reality environment may also turn onto the next available or path that roughly corresponds with the path taken by the vehicle in physical space.”  Beaurepaire ¶ 57.); and 
modify the simulation of the selected route based on differences between the act route in the real environment and the selected route ( 
Beaurepaire recites “The presented virtual reality environment may include areas or cities remote from the vehicle's current location. For example, a selection of cities may be provided, with rough correspondence between the current path of the vehicle and the perspective view of the cityscape. For example, as the vehicle turns in physical space, the virtual reality environment may also turn onto the next available or path that roughly corresponds with the path taken by the vehicle in physical space.”  Beaurepaire ¶ 57.
The scope of the limitation “modify the simulation of the selected route” is broad, and clarification is needed.  The recited limitation is distinguished from “modify the selected route.”

    PNG
    media_image9.png
    479
    631
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    478
    623
    media_image10.png
    Greyscale

	Figs. 4B-C provide examples of virtual routes as experienced through a first-person view.  Therefore, the simulation of the route is a sequence of first-person views along a route.  In order to “turn onto the next available [] path that roughly corresponds with the path taken by the vehicle in physical space,” the sequence of the first-person views will have to be altered.  The motion in the virtual environment is synchronized with the motion in the physical world.  At 
	 Further, the selected route, not just its simulation, is modified.  Beaurepaire recites “‘Roughly corresponds’ and ‘generally corresponds’ may also mean that less than all turns are represented in one path . . . .”  Beaurepaire ¶ 56.  This also suggests the selected route may also have more paths than the actual route.  Alaniz already teaches adding graphical component to indicate a path is unavailable, stating  “Accordingly, the dynamic virtual reality module 306 can augment one or more components of the virtual world model 310 to indicate the maneuver path 1226 as unavailable in the virtual view 1200 of FIG. 12A.”  Alaniz ¶ 111.  The analysis is similar for removing graphic component from a virtual environment to add a path.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Alaniz with Beaurepaire.  The suggestion/motivation would have been in order to provide a passenger of an autonomous vehicle with entertainment.  The passenger may be bored with looking at the same environment on a regular route. 

Regarding Claim 36, Alaniz in view of Beaurepaire and Shpigelman teaches or suggests The method of claim 28, further comprising: altering the virtual content to accommodate the passenger based on determining that the passenger is prone to or is exhibiting signs of motion sickness (
Alaniz recites “Further, the temporal-motion rendering speed can also consider other types of data based on the user. For example, as discussed above, other data 322 can include health data associated with the user 312. If for example, the health data indicates motion or sensory issues (e.g., disorientation, vertigo, motion sickness), the temporal-motion rendering speed can be adjusted based on the health data to minimize the motion or sensor issues.”  Alaniz ¶ 97. ).

Regarding Claim 37, Alaniz in view of Beaurepaire and Shpigelman teaches or suggests One or more non-transitory, computer-readable storage media storing instructions that, when executed on or across one or more processors, cause the one or more processors to: 
obtain inputs for a vehicle following a route in a real environment at a location (See Claim 21 rejection for detailed analysis); 
select a route in another location based on the route in the real environment (See Claim 21 rejection for detailed analysis); 
determine upcoming changes in elevation in the real environment according to the inputs (See Claim 21 rejection for detailed analysis); 
generate virtual content for providing provide a virtual view of the virtual environment, the virtual content comprising a simulation of the selected route in the other location (See Claim 21 rejection for detailed analysis), 
wherein motions and accelerations of the virtual content are synchronized with motions and accelerations indicated in the inputs (See Claim 21 rejection for detailed analysis), and 
wherein the virtual content includes visual cues indicating the upcoming changes in elevation(See Claim 21 rejection for detailed analysis); and 
send the virtual content to a display device (See Claim 21 rejection for detailed analysis).
The one or more non-transitory, computer-readable storage media of claim 37, further comprising instructions that, when executed on or across the one or more processors, cause the one or more processors to: compare turns and curves of the route in the other location to turns and curves of the route in the real environment; and determine that the turns and curves of the route in the other location at least partially match the turns and curves of the route in the real environment (See Claim 34 rejection for detailed analysis. ).

Regarding Claim 40, Alaniz in view of Beaurepaire and Shpigelman teaches or suggests The one or more non-transitory, computer-readable storage media of claim 37, further comprising instructions that, when executed on or across the one or more processors, cause the one or more processors to: alter the virtual content to accommodate the passenger based on determining that the passenger is prone to or is exhibiting signs of motion sickness (See Claim 36 rejection for detailed analysis.).

Claims 25, 26, 31, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Alaniz in view of Beaurepaire, Shpigelman, and Fullam et al. (US 20160091877 A1).
Regarding Claim 25, Alaniz in view of Beaurepaire and Shpigelman teaches or suggests The system of claim 21, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
send, to one or more vehicle systems, one or more signals that cause the one or more vehicle systems to provide effects that are synchronized with the virtual content (
 “The vehicle sensors 120, can include, but are not limited to, vehicle state sensors, vehicle system state sensors, proximity sensors, vision sensors, audio sensors, motion sensors, and other sensors. The vehicle sensors 120 can also include sensors of the position determination device 110, for example global positioning system (GPS) sensors, inertial measurement unit sensors (IMU), atomic clocks, among other position and motion sensors. Other specific vehicle system sensors can include, but are not limited to, vehicle speed sensors, accelerator pedal sensors, brake sensors, throttle position sensors, wheel sensors, anti-lock brake sensors, camshaft sensors, among others. Further, it is understood that the vehicle sensors and/or other integrated sensors discussed above can be used for vehicle-to-vehicle (V2V) and/or vehicle-to-infrastructure (V2X) communication technologies.”  Alaniz ¶ 42.
Alaniz recites “The vehicle motion data 412 (e.g., vehicle dynamics data) can be used to augment a feature of the ball. For example, using the view class node 402 and the transform class node, the position, rotation and/or the scale of the ball can be set based on the vehicle motion data 412. Accordingly, the VR object 510, (i.e., the ball) is synchronized with the vehicle motion data 412.”  Alaniz ¶ 78.   This is an example. 
Vehicle motion, controlled by the pedal, brake, and wheel systems, are synchronized with the virtual content.  The claim language does not require synchronizing the one or more vehicle systems based on the virtual content.).
If “cause the one or more vehicle systems to provide effects that are synchronized with the virtual content” were to require synchronizing the one or more vehicle systems based on the virtual content, Alaniz does not explicitly disclose it. 
( Fullam Abstract. 
    PNG
    media_image11.png
    396
    480
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    424
    472
    media_image12.png
    Greyscale
 Fullam recites “The command may be configured to trigger adjustment of an environmental parameter of the environment to enhance presentation of the augmented reality image.” Fullam ¶ 2.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Alaniz in view of Beaurepaire and Shpigelman with Fullam.  The suggestion/motivation would have been in order to provide more engaged VR experiences.  

Regarding Claim 26, Alaniz in view of Beaurepaire, Shpigelman, and Fullam The system of claim 25, wherein the one or more of the vehicle systems include one or more of a throttle control system, a brake control system, an active suspension control system, or a steering control system (
Alaniz recites “The vehicle sensors 120, can include, but are not limited to, vehicle state sensors, vehicle system state sensors, proximity sensors, vision sensors, audio sensors, motion sensors, and other sensors. The vehicle sensors 120 can also include sensors of the position determination device 110, for example global positioning system (GPS) sensors, inertial measurement unit sensors (IMU), atomic clocks, among other position and motion sensors. Other specific vehicle system sensors can include, but are not limited to, vehicle speed sensors, accelerator pedal sensors, brake sensors, throttle position sensors, wheel sensors, anti-lock brake sensors, camshaft sensors, among others. Further, it is understood that the vehicle sensors and/or other integrated sensors discussed above can be used for vehicle-to-vehicle (V2V) and/or vehicle-to-infrastructure (V2X) communication technologies.”  Alaniz ¶ 42.).

Regarding Claim 31, Alaniz in view of Beaurepaire, Shpigelman, and Fullam teaches or suggests The method of claim 28, further comprising: sending, to one or more vehicle systems, one or more signals that cause the one or more vehicle systems to provide effects that are synchronized with the virtual content (See Claim 25 rejection for detailed analysis).

Regarding Claim 32, Alaniz in view of Beaurepaire, Shpigelman, and Fullam teaches or suggests The method of claim 31, wherein the one or more of the vehicle systems include one or more of a throttle control system, a brake control system, an active suspension control system, a steering control system, or a heating ventilation, and air conditioning (HVAC) system configured to change one ormore of fan speed, temperature, or direction to provide physical effects in response to the one or more signals (See Claim 26 rejection for detailed analysis.
Fullam abstract; 
    PNG
    media_image11.png
    396
    480
    media_image11.png
    Greyscale
 

    PNG
    media_image12.png
    424
    472
    media_image12.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Alaniz in view of Beaurepaire, Shpigelman, and Fullam.  The suggestion/motivation would have been in order to provide more engaged VR experiences.  

Regarding Claim 38, Alaniz in view of Beaurepaire, Shpigelman, and Fullam teaches or suggests The one or more non-transitory, computer-readable storage media of claim 37, further comprising instructions that, when executed on or across the one or more processors, cause the one or more processors to: send, to one or more vehicle systems, one or more signals that cause the one or more vehicle systems to provide effects that are synchronized with the virtual content (See Claim 25 rejection for detailed analysis).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Alaniz in view of Beaurepaire, Shpigelman, and Solomon et al. (Solomon) (US 20110138276 A1).
Regarding Claim 27, Alaniz in view of Beaurepaire and Shpigelman discloses The system of claim 21, wherein the upcoming driving maneuver comprises an upcoming turn, and wherein the visual cues comprise one or more graphics 

    PNG
    media_image7.png
    478
    642
    media_image7.png
    Greyscale

). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Alaniz with Beaurepaire.  The suggestion/motivation would have been in order to provide more intelligence to provide visual guidance to the predicted routes.  A user is more informed or is less likely to make mistakes.
However, Alaniz in view of Beaurepaire and Shpigelman does not explicitly disclose that the graphics is directional arrows. 
Solomon discloses the graphics may be directional arrows (
Solomon recites “For example, a shortcut to the navigation application may present a small portion of a road map corresponding to the place where the device 1 is currently located, or directional arrows indicating to the user whether he should turn left or right.” Solomon ¶ 57. ). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Alaniz in view of Beaurepaire and Shpigelman with .  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Alaniz in view of Beaurepaire, Shpigelman, and Bejestan et al. (Bejestan) (US 20160144915 A1).
Regarding Claim 33, Alaniz in view of Beaurepaire and Shpigelman discloses The system of claim 28. 
However, Alaniz in view of Beaurepaire and Shpigelman does not explicitly disclose further comprising: providing audio cues indicating the upcoming changes in elevation.
Bejestan discloses providing audio cues indicating the upcoming changes in elevation (“The change in the road condition may include at least one of a pothole and a change in elevation of the road. In some embodiments, the safety sensor can be configured to generate an alert. In an embodiment, the safety sensor can be configured to transmit to a processor commands to activate at least one of a speaker, a laser light, and a vibrator. The alert may include at least one of an audio alert, visual alert, and a tactile alert. In some embodiments, the audio alert can include a generated command to the rider to change a current bike characteristic of the cycling session.”  Bejestan ¶ 8.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Alaniz in view of Beaurepaire and Shpigelman with Bejestan.  The suggestion/motivation would have been in order to make it safe for a rider.  A person may have motion sickness while riding on moving apparatus, the audio warning may help to alert to the rider.  Alternatively, the moving apparatus may also carry items that requires . 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Donnelly et al. (US 20180040163 A1) discloses subject matter that is similar to claimed invention. 
    PNG
    media_image13.png
    577
    352
    media_image13.png
    Greyscale
 

    PNG
    media_image14.png
    675
    482
    media_image14.png
    Greyscale

Will et al. (US 20150022342 A1).  Will recites “In some embodiments, navigation instructions may be simplified and condensed, such as only including a simple directional arrow and distance to a waypoint. The directional arrow may indicate turns when needed and distance to the desired waypoint.” Will ¶ 52.
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611